Title: To Thomas Jefferson from Samuel Blodget, Jr., 25 June 1792
From: Blodget, Samuel, Jr.
To: Jefferson, Thomas



Sir
Boston June 25th. 1792

Mr. H. Otis, the Bearer of this will deliver you four first Impressions of the City of Washington, from the plate executed by your order, for Mr. Hill, who wishes to make some slight additions before he sends it forward to you. I hope by return of Post to receive your permission to take off a few for my friends provided you may deem that the circulating them as presents may be conducive to the general good of the object I have so much at heart.
I have found every one much disposed to favour the Plan of the City, and believe we shall obtain many good Citizens from this Place, where I have disposed of as many of my lots as I thought were sufficient to  make it of general notoriety; but this I have done at a low price. However I doubt not, by the next season, that the laying the foundation for the principle Buildings will give due encouragement to settlers, many of whom are only waiting to see the principle objects rising at their aproach to the seat of our future greatness:—merely owing to a want of Cash of all the persons who promised to assist in the Loan not one have paid in their first Instalment except myself, and this I have done at some disadvantage. However, the circulating money will encrease by means of the late establishment of a new Bank in which this state are concernd one third, under the title of the Union Bank. This has been effected on a plan of mine with the assistance of Mr. S. Adams, Dr. Jarvis, Mr. Austin, and the “Old Whigs” in order some say to counteract in part the too great Influence of the U.S. Bank and its Branches in tending fast toward the Consolidation of the State Governments &c. &c. I must beg pardon for diviating in part from my orders by paying one half of the money only to Vizt. 5000 dollars into the Branch Bank which remains subject to the order of the Commissioners, by any Bill at Sight that may be signd by them for the amount. The other 5000. dollars rests with the agents for the Union Bank and an draft Order for that amount on me or on Benja. Green their treasurer, will be as duly honored as the former. Mr. Bulfinch, through modesty, has declined presenting his Plan and this has frightned me out of my Intention. However I doubt not but that there will be enough to make a choice from. The Plate I will keep till I hear from you and am till then and ever after with much respect your devoted Servant

S Blodget Junr

